UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)May 3, 2010 AMPCO-PITTSBURGH CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 1-898 25-1117717 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification Number) 600 Grant Street, Pittsburgh, PA15219 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (412) 456-4400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders (a) On April 29, 2010, Ampco-Pittsburgh Corporation (the “Corporation”) held its annual meeting of stockholders. (b) The following items of business were voted upon by stockholders at the annual meeting: 1. Directors were elected to serve until the next annual meeting of stockholders or until their successors are duly elected and qualified.The voting results were as follows: Broker NameForAgainstWithheld Non-votes Leonard M. Carroll 9,045,4100254,276422,840 Lawrence E. Paul8,565,4150734,271 422,840 Ernest G. Siddons8,932,955 0366,731 422,840 2. Ratification of the selection of Deloitte & Touche, LLP as the Corporation’s independent registered public accounting firm for the fiscal year ending December 31, 2010. For Against Abstain 9,683,737 29,227 9,562 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMPCO-PITTSBURGH CORPORATION Date:May 3, 2010 By:s/Rose Hoover Rose Hoover Senior Vice President and Corporate Secretary
